Hay, Judge,
delivered the opinion of the court:
This is a suit brought by the plaintiffs to recover the sum of $70,515.52 by reason of a contract which they had with the United States and which they alleged was breached by the defendant.
*231We are of opinion that the contract was breached by the United States, and that the plaintiffs are entitled to recover the sum of $64,787.20.
In the case of Weller Construction Company v. United States, A-188, decided this day, post, p. 261, we have fully discussed the principles of law which govern the case at bar and deem it unnecessary to repeat that discussion here. See the Weller Construction Company case, supra, and cases therein cited.
Graham, Judge; Downey, Judge; Booth, Judge; and Campbell, Chief Justice, concur.